DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone conversation with Applicant’s representative on July 14, 2022; a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12 as well as the species: 
(A) delivering/introducing a DNA-targeting RNA; 
(B) delivering/introducing a Cas12b polypeptide; 
(C) delivering/introducing a mutated Cas12b polypeptide (not relevant to elected Group I); 
(D) mutation of at least one nucleotide in the genome of a plant cell; 
(E) polynucleotide sequence SEQ ID NO: 3 and the polypeptide sequence SEQ ID NO: 7; 
(F) Alicyclobacillus acidiphilus Cas12b; 
(G) vector sequence SEQ ID NO: 29; 
(H) upregulating (not relevant to elected Group I); and 
(I) fused to a transcriptional activation domain (not relevant to elected Group I).  

Affirmation of this election must be made by applicant in replying to this Office action.  The full Restriction and Election of Species Requirements as discussed on July 14, 2022 are provided below with the caveat that non-elected species from species groupings (A), (B), (C) and (D) are rejoined (corresponding species election requirements being withdrawn immediately below).
Non-elected species from species groupings (A), (B), (C) and (D) are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because a claimed species previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the election of species requirement asking for an election of one species from the groupings (A), (B), (C), and (D) as telephonically discussed with Applicant’s representative July 14, 2022 is hereby withdrawn. In view of the withdrawal of the election requirement as to the rejoined species, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction or species election requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
In view of Applicant’s elections and the modified species election requirement herein (see immediately above), claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention and/or species.
The Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to methods of modifying a nucleotide sequence at a target site in a plant cell genome, classified in C12N 15/8213, for example.
II. Claims 13-18, drawn to methods of modulating the expression of a target plant cell gene using a mutant Cas12b, classified in C12N 15/8216, for example.
III. Claims 19 and 20, drawn to nucleic acid molecules encoding a Cas12b polypeptide, classified in C12N 15/00, for example.

The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the methods of Group I are not capable of use with the methods of Group II at least because they have different designs, modes of operation and effects (namely, the invention of Group I causes insertion, deletion, or mutation of a plant genomic nucleotide (see claim 4) whereas the invention of Group II causes upregulation or downregulation of a target gene (see claim 14)).
Invention III is related to Inventions I and II as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Inventions I and II can be practiced with another materially different product (e.g., a Cas12b having a materially different structure/sequence).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (A) each invention has attained recognition in the art as a separate subject for inventive effort and also a separate field of search; (B) though classified together, each invention can be shown to have formed a separate subject for inventive effort and also a separate field of search; or (C) it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses, searching different electronic resources such as sequence databases, or employing different search queries). MPEP § 808.02. Here, the inventions of Groups I, II, and III may each be classified within its own, unique class and/or subclass. Therefore, at least (c) applies (it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species:
(A) (1) delivering/introducing a DNA-targeting RNA or (2) delivering/introducing a DNA polynucleotide that encodes a DNA-targeting RNA (see claim 1 at part (i) and claim 13 at part (i)).
(B) (1) delivering/introducing a Cas12b polypeptide or (2) delivering/introducing a polynucleotide encoding a Cas12b polypeptide (see claim 1 part (ii)).
(C) (1) delivering/introducing a mutated Cas12b polypeptide or (2) delivering/introducing a polynucleotide encoding a Cas12b polypeptide (see claim 13 part (ii)).
(D) (1) insertion of a heterologous DNA into the genome of a plant cell, (2) deletion of a nucleotide sequence from the genome of a plant cell, or (3) mutation of at least one nucleotide in the genome of a plant cell (see claim 4).
(E) one polynucleotide sequence selected from SEQ ID NO: 1-4 or 9-17 and the polypeptide sequence it encodes (if one) selected from SEQ ID NO: 5-8 or 18-26 (see claims 5, 15, and 19).
(F) (1) Alicyclobacillus acidoterrestris Cas12b, (2) Bacillus thermoamylovorans Cas12b, (3) Alicyclobacillus acidiphilus Cas12b, or (4) Bacillus hisashii Cas12b (see claim 6).
(G) a vector sequence selected from SEQ ID NOs: 27-30 or 31-46 (see claims 11, 18, and 20).
(H) (1) upregulating or (2) downregulating the target gene (see claim 14).
(I) Cas12b polypeptide being fused to a transcriptional (1) activation domain or (2) repression domain (see claim 17).  
  
The species are independent or distinct because:
Species (1) and (2) of (A)-(C) are unrelated.  Species are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the species of (1) not capable of use with the species of (2) at least because they have materially different designs, modes of operation and effects (namely, the delivery of polynucleotides requires different delivery techniques than does the delivery of a polypeptide and necessitates distinct molecule processing than does delivery of a polypeptide). In addition, these species are not obvious variants of each other based on the current record.
Species (1), (2), and (3) of (D) are unrelated.  Species are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the species (1), (2), and (3) are each distinct manipulations of a polynucleotide sequence (i.e., different designs and modes of operation). In addition, these species are not obvious variants of each other based on the current record.
The species of (E) and (G) are unrelated.  Species are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the species each have a material different design (e.g., structure) than does every other species. In addition, these species are not obvious variants of each other based on the current record.
Species (1)-(4) of (F) are directed to related Cas12b polypeptides. The related species are distinct if: (1) the species are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the species do not overlap in scope, i.e., are mutually exclusive; and (3) the species are not obvious variants.  See MPEP § 806.05(j). In the instant case, the species can have a materially different design (e.g., sequence structure), mode of operation, function or effect. In particular, the present specification suggests that certain of these species (i.e., certain Cas12b polypeptides) may function better than others for certain purposes (page 3, lines 1-2).  Furthermore, the species do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Species (1) and (2) of (H) are unrelated.  Species are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the species each have a material different effect than does the other species. In addition, these species are not obvious variants of each other based on the current record.
Species (1) and (2) of (I) are unrelated.  Species are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the species each have a material different effect than does the other species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
In particular, Applicant is asked to please elect 
either (1) or (2) from all of (A), (B), (C), (H), and (I); 
either (1), (2), or (3) from (D);
either (1), (2), (3), or (4) from (F);
one polynucleotide sequence from (E) and the one polypeptide sequence it encodes, if one (if the SEQ ID NOs: listed in species group E are not related as coding/encoded sequences, then please just elect either one polynucleotide sequence or one polypeptide sequence); and
one vector sequence from (G). 

Currently, no claim is generic to (A)-(C); claim 1 is generic to (D)-(G); and claim 13 is generic to (E), (G)-(I).
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  (A) each species has attained recognition in the art as a separate subject for inventive effort and also a separate field of search and/or (C) it is necessary to search for one of the species in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses, searching different electronic resources such as sequence databases, or employing different search queries). MPEP § 808.02.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites “VTTV”. Based on page 33, lines 22-24 of the specification it is believed that “V” is meant to be a variable placeholder character that may be an A, C, or G. However, this is not currently clear from the language of claim 9. It is recommended that the Applicant amend claim 9 so that the scope of “V” is recited within the claim.  

Claim Rejections - 35 USC § 102 and § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, 35 U.S.C. 103 as being unpatentable over Li et al. (US 2021/0095271; effectively filed 27December2017, published 01April2021).
Li et al. teach an Alicyclobacillus acidiphilus Cas12b polypeptide with an amino acid sequence (SEQ ID NO: 1 therein) that is 100% identical to this application’s SEQ ID NO: 7 [relevant to claims 5-6]:
RESULT 6 of file 20220711_104959_us-17-247-582-7.rapn
US-16-611-831A-1
; Sequence 1, Application US/16611831A
; GENERAL INFORMATION
;  APPLICANT: INSTITUTE OF ZOOLOGY, CHINESE ACADEMY OF SCIENCES
;  TITLE OF INVENTION: SYSTEM AND METHOD FOR GENOME EDITING
;  FILE REFERENCE: 9763-103651-01
;  CURRENT APPLICATION NUMBER: US/16/611,831A
;  CURRENT FILING DATE: 2022-05-18
;  PRIOR APPLICATION NUMBER: PCT/CN2017/118948
;  PRIOR FILING DATE: 2017-12-27
;  NUMBER OF SEQ ID NOS: 317
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 1129
;  TYPE: PRT
;  ORGANISM: Alicyclobacillus acidiphilus
US-16-611-831A-1

  Query Match             100.0%;  Score 5937;  DB 6;  Length 1129;
  Best Local Similarity   100.0%;  
  Matches 1129;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAVKSMKVKLRLDNMPEIRAGLWKLHTEVNAGVRYYTEWLSLLRQENLYRRSPNGDGEQE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAVKSMKVKLRLDNMPEIRAGLWKLHTEVNAGVRYYTEWLSLLRQENLYRRSPNGDGEQE 60

Qy         61 CYKTAEECKAELLERLRARQVENGHCGPAGSDDELLQLARQLYELLVPQAIGAKGDAQQI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CYKTAEECKAELLERLRARQVENGHCGPAGSDDELLQLARQLYELLVPQAIGAKGDAQQI 120

Qy        121 ARKFLSPLADKDAVGGLGIAKAGNKPRWVRMREAGEPGWEEEKAKAEARKSTDRTADVLR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ARKFLSPLADKDAVGGLGIAKAGNKPRWVRMREAGEPGWEEEKAKAEARKSTDRTADVLR 180

Qy        181 ALADFGLKPLMRVYTDSDMSSVQWKPLRKGQAVRTWDRDMFQQAIERMMSWESWNQRVGE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ALADFGLKPLMRVYTDSDMSSVQWKPLRKGQAVRTWDRDMFQQAIERMMSWESWNQRVGE 240

Qy        241 AYAKLVEQKSRFEQKNFVGQEHLVQLVNQLQQDMKEASHGLESKEQTAHYLTGRALRGSD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AYAKLVEQKSRFEQKNFVGQEHLVQLVNQLQQDMKEASHGLESKEQTAHYLTGRALRGSD 300

Qy        301 KVFEKWEKLDPDAPFDLYDTEIKNVQRRNTRRFGSHDLFAKLAEPKYQALWREDASFLTR 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 KVFEKWEKLDPDAPFDLYDTEIKNVQRRNTRRFGSHDLFAKLAEPKYQALWREDASFLTR 360

Qy        361 YAVYNSIVRKLNHAKMFATFTLPDATAHPIWTRFDKLGGNLHQYTFLFNEFGEGRHAIRF 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 YAVYNSIVRKLNHAKMFATFTLPDATAHPIWTRFDKLGGNLHQYTFLFNEFGEGRHAIRF 420

Qy        421 QKLLTVEDGVAKEVDDVTVPISMSAQLDDLLPRDPHELVALYFQDYGAEQHLAGEFGGAK 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 QKLLTVEDGVAKEVDDVTVPISMSAQLDDLLPRDPHELVALYFQDYGAEQHLAGEFGGAK 480

Qy        481 IQYRRDQLNHLHARRGARDVYLNLSVRVQSQSEARGERRPPYAAVFRLVGDNHRAFVHFD 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 IQYRRDQLNHLHARRGARDVYLNLSVRVQSQSEARGERRPPYAAVFRLVGDNHRAFVHFD 540

Qy        541 KLSDYLAEHPDDGKLGSEGLLSGLRVMSVDLGLRTSASISVFRVARKDELKPNSEGRVPF 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 KLSDYLAEHPDDGKLGSEGLLSGLRVMSVDLGLRTSASISVFRVARKDELKPNSEGRVPF 600

Qy        601 CFPIEGNENLVAVHERSQLLKLPGETESKDLRAIREERQRTLRQLRTQLAYLRLLVRCGS 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 CFPIEGNENLVAVHERSQLLKLPGETESKDLRAIREERQRTLRQLRTQLAYLRLLVRCGS 660

Qy        661 EDVGRRERSWAKLIEQPMDANQMTPDWREAFEDELQKLKSLYGICGDREWTEAVYESVRR 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 EDVGRRERSWAKLIEQPMDANQMTPDWREAFEDELQKLKSLYGICGDREWTEAVYESVRR 720

Qy        721 VWRHMGKQVRDWRKDVRSGERPKIRGYQKDVVGGNSIEQIEYLERQYKFLKSWSFFGKVS 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 VWRHMGKQVRDWRKDVRSGERPKIRGYQKDVVGGNSIEQIEYLERQYKFLKSWSFFGKVS 780

Qy        781 GQVIRAEKGSRFAITLREHIDHAKEDRLKKLADRIIMEALGYVYALDDERGKGKWVAKYP 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 GQVIRAEKGSRFAITLREHIDHAKEDRLKKLADRIIMEALGYVYALDDERGKGKWVAKYP 840

Qy        841 PCQLILLEELSEYQFNNDRPPSENNQLMQWSHRGVFQELLNQAQVHDLLVGTMYAAFSSR 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 PCQLILLEELSEYQFNNDRPPSENNQLMQWSHRGVFQELLNQAQVHDLLVGTMYAAFSSR 900

Qy        901 FDARTGAPGIRCRRVPARCAREQNPEPFPWWLNKFVAEHKLDGCPLRADDLIPTGEGEFF 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 FDARTGAPGIRCRRVPARCAREQNPEPFPWWLNKFVAEHKLDGCPLRADDLIPTGEGEFF 960

Qy        961 VSPFSAEEGDFHQIHADLNAAQNLQRRLWSDFDISQIRLRCDWGEVDGEPVLIPRTTGKR 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 VSPFSAEEGDFHQIHADLNAAQNLQRRLWSDFDISQIRLRCDWGEVDGEPVLIPRTTGKR 1020

Qy       1021 TADSYGNKVFYTKTGVTYYERERGKKRRKVFAQEELSEEEAELLVEADEAREKSVVLMRD 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 TADSYGNKVFYTKTGVTYYERERGKKRRKVFAQEELSEEEAELLVEADEAREKSVVLMRD 1080

Qy       1081 PSGIINRGDWTRQKEFWSMVNQRIEGYLVKQIRSRVRLQESACENTGDI 1129
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 PSGIINRGDWTRQKEFWSMVNQRIEGYLVKQIRSRVRLQESACENTGDI 1129

Li et al. teach and suggest introducing the Alicyclobacillus acidiphilus Cas12b polypeptide (referred to therein as a “C2c1” polypeptide) having an amino acid sequence with at least 90% sequence identity to Li et al.’s SEQ ID NO: 11 into a cell with a DNA-targeting (guide) RNA2 for site-directed modification (mutation/substitution, deletion, and/or addition)3 of a target sequence in the genome (i.e., nucleotide sequence) of the cell. [relevant to claims 1 and 4-6] Li et al. suggest that the cell may be a plant cell, in particular a rice (i.e., Oryza sativa) cell4 and that known techniques may be used to actually introduce the guide RNA and Cas12b/C2c1 polypeptide into the rice cell, such as agrobacterium-mediated transformation.5 [relevant to claim 7, but also all of claims 1-10 and 12 which recite “plant cell”] Li et al. teach that the Cas12b/C2c1 polypeptide comprising the sequence SEQ ID NO: 1 makes a double stranded break at the target site6 [relevant to claim 3] and is effective for target sites that are 3’ of a PAM site such as “ATTN” where “N” is selected from A, G, C, and T7 [relevant to claim 9]. Li et al. teach the Cas12b/C2c1 polypeptide comprising the sequence SEQ ID NO: 1 be fused to a deaminase domain8 [relevant to claim 12], that it may be codon optimized “for the organism from which the cell to be genome edited is derived”9 [relevant to claim 10], and it may be under the control of “a constitutive promoter or tissue-specific promoter or developmentally-regulated promoter or inducible promoter”10 [relevant to claim 8]. Furthermore, Li et al. teach culturing modified cells and selecting modified cells for having a desirable characteristic11 [relevant to claim 2].
Because Li et al. teach every element of these claims, Li et al. anticipates the claimed invention. However, if it is determined that Li et al. do not anticipate the claimed invention, the presently claimed subject matter would be obvious over Li et al. for the following reasons.  
Li et al. teach every element of the present claims and suggested that a person with ordinary skill in the art may combine them in a manner that, if done, would have resulted in the claimed subject matter. For clarity regarding claim 2, after having introduced Cas12b and a guide RNA into a plant/rice cell, it would be the routine and logical next step(s) to then culture the modified plant/rice cells to obtain plants therefrom and select for resultant plants that were modified by the Cas12b and guide RNA.12 Again, culture and selection steps were exemplified by Li et al. in their own work using mammalian cells.13
For at least these reasons, it would have been obvious to a person of ordinary skill in the art at the time this application was filed to follow the suggestions by Li et al. to arrive at the presently claimed subject matter and with a reasonable expectation of success. See MPEP § 2143(I)(G). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2021/0095271; effectively filed 27December2017, published 01April2021) and further in view of Lowder et al. (2015 Plant Phys. 169:971-985) as evidenced by ADDGENE summary page for the pYPQ292 plasmid (citing Ming et al. 2020 Nature Plants 10.1038/s41477-020-0614-6; summary available at https://www.addgene.org/129672/; last accessed 11August2022).
The teachings and suggestions by Li et al. are as specified above. As noted elsewhere herein, Li et al. suggest the use of vectors (therein called expression constructs) for introducing the Cas12b polypeptide comprising the sequence SEQ ID NO: 1 and a guide RNA into a cell (e.g., a rice cell).14
Claim 11 recites a specific vector sequence (the elected “pYPQ292” vector sequence SEQ ID NO: 29). The specification does not describe the individual elements within the pYPQ292 vector or its origin, only the full sequence SEQ ID NO: 29 is provided. ADDGENE provides a summary of the pYPQ292 vector/plasmid and states that the pYPQ292 backbone is the pYPQ167 vector.15 Based on ADDGENE, it appears as though this application’s pYPQ292 vector having the sequence SEQ ID NO: 29 equates to the pYPQ167 vector backbone modified to comprise a Cas12b sequence. 
Lowder et al. teach the pYPQ167 vector and describe it as a tool within a “comprehensive molecular toolbox for multifaceted CRISPR/Cas9 applications in plants [that] provides researchers with a protocol and reagents to quickly and efficiently assemble functional CRISPR/Cas9 transfer DNA constructs for monocots and dicots using GoldenGate and Gateway cloning methods.”16 Lowder et al. used their toolkit to demonstrate targeted deletion and simultaneous mutagenesis in rice.17 Lowder et al. say that “the data suggest that our multiplex CRISPR/Cas9 system is highly active in monocot rice.”18
Neither Li et al. nor Lowder et al.  teach the sequence SEQ ID NO: 29. To be clear, Lowder et al. do not teach modifying the pYPQ167 vector by substituting its Cas9 sequence for a Cas12b/C2c1 sequence.
Without more information, it is believed that a person of ordinary skill in the art at the time this application was filed would have recognized the vector of claim 11 as an obvious (predictable) result of combining prior art elements according to known methods (a sequence that encodes SEQ ID NO: 1 of Li et al. with the pYPQ167 vector backbone design from Lowder et al.) and so that their independent functions were maintained when combined. See MPEP § 2143(I)(A). It is further believed that a person of ordinary skill would have recognized that a vector as in claim 11 may be used in the methods suggested by Li et al. with a reasonable expectation of successfully modifying a target site within a plant cell (especially a rice cell because of the demonstrated success of pYPQ167 in rice) and that selecting that particular vector for use within the methods of Li et al. would just be the simple substitution of one known element/vector for another. See MPEP § 2143(I)(B).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca STEPHENS whose telephone number is (571)272-0070. The examiner can normally be reached Monday through Thursday 8:30-4:30, and every other Friday 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy NGUYEN can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA STEPHENS/Examiner, Art Unit 4161               

/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663                                                                                                                                                                                                                                                                                                                                                                                                 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Li et al. at page 2, ¶¶ 35 and 37.
        2 Li et al. at page 1, ¶¶ 7-8.
        3 Li et al. page 1, ¶ 13 and page 3, ¶ 54. See also Li et al. claims 1-2 on page 43 and 8-9 on page 44.
        4 Li et al. page 5, ¶72.
        5 Li et al. page 5, ¶75.
        6 Li et al. page 2, ¶ 34, see also Example 1 at pages 8-10.
        7 Li et al. at page 3, ¶ 53, see also Example 1 at pages 8-10.
        8 Li et al. page 3, ¶ 47.
        9 Li et al. page 4, ¶¶ 60-61.
        10 Li et al. page 5, ¶¶ 63-71, especially ¶¶ 67-69.
        11 Li et al. page 8 ¶¶ 121-123.
        12 See, e.g., Xu et al. Nature Scientific Reports 5: 11491 (10 pages) DOI: 10.1038/srep11491 (demonstrating CRISPR/Cas9 genome editing of rice cells and subsequent culturing and regeneration – see Figure 1A on page 8). 
        13 Li et al. page 8 ¶¶ 121-123. For clarity of the record, others had also taught that C2c1/Cas12b can be used in plants (e.g., KOON et al. (WO 2016/205749 published 22December2016) at paragraph 934).
        14 Li et al. page 5, ¶¶ 63-71.
        15 ADDGENE at page 1, left column.
        16 Lowder et al. at Abstract on page 971. See also Table 1 on page 975 (last line).
        17 Lowder et al. at page 976-977 including Figure 3 on page 977.
        18 Page 977, bottom right column.